PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Patent No. 9,857,926
Issue Date: January 2, 2018
Application No. 14/587,038
Filing or 371(c) Date: December 31, 2014
Attorney Docket No. CISUN-52 (ODP4296US)
:
:
:
:	DECISION ON PETITION
:
:
:


This is a notice regarding the renewed request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed on December 23, 2021.

There is no indication that the petition is signed by a registered attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Jeff Lloyd appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party on whose behalf he acts. 

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate. 

The file still does not indicate that a change of address has been submitted, the address given on the petition still differs from the address of record.   However, as informed in the previous decision dates September 24, 2021, if appropriate, a change of address should be filed in accordance with MPEP 601.03 and that the Office will mail all future correspondence solely to the address of record.  As a result, a courtesy copy will not be mailed to the address on the petition.  






/JOANNE L BURKE/Lead Paralegal Specialist, OPET